DETAILED ACTION

Status of Claims

Claims 1-17 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/15/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form:

Claim 1:



“a database of symbols, with a portion of the symbols being billable”


The following is suggested language to better improve claim form by making the claim language more consistent grammatically with the following amendments: “count and record each symbol[[s]] used in the message in the symbol server”.

Claim  4:

The following is suggested language to better improve claim form by making the claim language more consistent grammatically with the following amendments: “wherein the graphical user interface is a symbolary selection wheel, [[(]]or other form of selection process,[[)]] of symbols which can be selected by the consensus-popular symbols displayed or a selection of [[their]]the user’s own preference.”  

Claim  5:

The following is suggested language to better improve claim form by making the claim language more consistent with Claim 10, by removing what appears to be a mistaken  


Claim 17:


The following is suggested language to better improve claim form by making the claim language more consistent grammatically with the following amendments: “count and record each symbol[[s]] used in the message in the symbol server”.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-


Issued Patent(s)

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 of U.S. Patent No. 10769607 or ‘607. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are taught by the intervening claims associated with patent (‘607).


Claim 1 (instant application).

‘607 teaches the following limitations:

A system for symbolic communication comprising: a communication system; a sender communication device including a processor and a memory; 5a symbolic communication software module stored in the sender communication device memory, the symbolic communication software module including a database of symbols, with some of the symbols being billable, each billable symbol being associated with a merchant and having a billing rate associated with its use in a message, the symbolic communication software module comprising executable instructions that when executed by the processor cause the 10processor to:

(‘607 – [Claim 1])

allow a user to select symbols to compose a message; send the message to a receiver communication device using a communication system; count and record each symbols used in the message in the symbol server, and 15bill the merchant for the use of the billable symbol in a message, using the billing rate associated with the billable symbol.

(‘607 – [Claim 1])

The other independent claims are rejected using similar rationale to the above mapping.  Claims dependent on the above are rejected using similar rationale by way of its dependency.

	
	
Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1:
	There is a lack of antecedent basis with regard to “the symbol server”.

Claim 7:
	There is a lack of antecedent basis with regard to “the wheel symbols”.

Claims 8 & 16:
The claim recites the limitation "the message can include sound and/or color" which is indefinite. Despite the everyday usage of this term ["and/or"], the inherent ambiguity creates as to the legal scope of the claims at hand which require picking either 'and' or 'or' and not both." The Examiner will interpret this to mean sound "or" color.

Claims depending on the above are rejected by way of its dependency.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claims 9 & 17.  Claim 1 recites the limitations of additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


A system for symbolic communication comprising: a communication system; a sender communication device including a processor and a memory; 5a symbolic communication software module stored in the sender communication device memory, the symbolic communication software module including a database of symbols, with some of the symbols being billable, each billable symbol being associated with a merchant and having a billing rate associated with its use in a message, the symbolic communication software module comprising executable instructions that when executed by the processor cause the 10processor to: allow a user to select symbols to compose a message; send the message to a receiver communication device using a communication system; count and record each symbols used in the message in the symbol server, and 15bill the merchant for the use of the billable symbol in a message, using the billing rate associated with the billable symbol.




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interaction or managing personal behavior or relationships or interactions between people) of communicating billable data.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interaction or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The communication system, communication devices, processor, memory, software module, database and server in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when claims 1, 9 & 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 9 & 17 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 3-4 & 11-12 – graphical user interface – which further applies the abstract idea on a generic computer component, Claims 6 & 14 – cellular phone system, email program and internet enabled TV are all computer tools/generic computer components used to further implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to 
 
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 & 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Towell (US 20130307779) in view of Rubinstein (US 20140279418).

Claim 1. 

Towell teaches the following limitations: 

a communication system; a sender communication device including a processor and a memory; a symbolic communication software module stored in the sender communication device memory, the symbolic communication software module including 

(Towell – [abstract] system for communicating; user device adapted to send; [0034] processor…cell phone/smartphone; [0038] memory; [0026] software adapted to communicate and receive alpha & non-alpha-numeric (symbols) data over communications network; [0024] email applications)

Examiner Note: The message may be sent using a communication system such as an email application (see Claim 6).

a database of symbols, with some of the symbols being billable, 

(Towell – [0029] nonalphanumeric (symbol) database; [0078] opportunities exist to monetize the input and use of symbols;)

each billable symbol being associated with a merchant and having a billing rate associated with its use in a message, 

(Towell – [0079] symbol content may be supplied by a company or individual...content may have a commercial or social value for the originator of the content; [0078] opportunities exist to monetize the input and use of symbol content (having a billing rate); [0044] allows users to select symbol content into a message;)

the symbolic communication software module comprising executable instructions that when executed by the processor cause the processor to: 

(Towell – [abstract] system for communicating; user device adapted to send; [0034] processor; [0038] memory; [0026] software adapted to communicate and receive alpha & non-alpha-numeric (symbols) data over communications network;)

allow a user to select symbols to compose a message; send the message to a receiver communication device using a communication system; 

(Towell – [0024] email applications [0034] cell phone/smartphone [0044] allows users to select symbol content into a message)


count and record each symbols used in the message in the symbol server, and 

(Towell - [0007] Unicode character set...number of characters; [0046] data on any number of attributes of usage of the user-driven non-alphanumeric content, representative examples include...selection rates...may be monitored, tracked, obtained, collected, and/or analyzed by the analytic, and feedback module and stored; [0060] files any number, or a variable number of digital content elements which are selected;)

Towell does not explicitly teach the following limitations, however Rubinstein teaches: 

bill the merchant for the use of the billable symbol in a message, using the billing rate associated with the billable symbol.  

(Rubinstein - [0041] the social networking system 101 charges an additional fee to the user for associating emoji with objects or charges the external system a fee for providing emoji to users; [0043] web server may receive and route messages; [0036] emoji store includes data describing various emoji and pricing of some emoji,] 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Towell with Rubinstein in order to enable users access to specialized emoji/emoticons from 


Claim 2. 


Towell in combination with the references taught in Claim 1 teach those respective limitations.  Towell further teaches:


wherein a user can request a symbol selection from a knowledge base during composition of the message.  

(Towell – [0045] software system also interfaces with server databases to help serve or deliver data or content related to user-driven non-alphanumeric content to the user [0050] based upon user action or a predetermined action, the predictive content system predicts which user-driven non-alphanumeric content should be inserted into a communication…the predetermined actions or criteria may be selected by a user or learned by the system in response to user behavior [0051] system receives an input 300, examples of which include keyed input or voice, for the selection of user driven non- displays and/or inserts the predicted user-driven non-alphanumeric content for the user inline with other input, examples of which include keyed input)


Claim 3. 

Towell in combination with the references taught in Claim 2 teach those respective limitations.  Towell further teaches:

wherein the user can select symbols from a graphical user interface which is part of the symbolic communication software module.  

(Towell – [0040] these devices include a graphical user interface (GUI)…enables a user to display and interact with communications including…user-driven non-alphanumeric content [0042] The system or method herein may be operated by computer-executable instructions, such as but not limited to, program modules, executable on a computer [0044] allows users to…select…non-alphanumeric content…into a message)



Claim 4. 

Towell in combination with the references taught in Claim 3 teach those respective limitations.  Towell further teaches:


wherein the graphical user interface is a symbolary selection wheel (or other form of selection process) of symbols which can be selected by the consensus-popular symbols displayed or a selection of their own preference  

(Towell – [0040] these devices include a graphical user interface (GUI)…enables a user to display and interact with communications including…user-driven non-alphanumeric content [0044] allows users to…select…non-alphanumeric content…into a message)



Claim 5. 

Towell in combination with the references taught in Claim 2 teach those respective limitations.  Towell further teaches:


wherein symbols are suggested based on the count of each symbol and at least one key word parsed from the message being composed. 


(Towell – [0046] data on any number of attributes of usage of the user-driven non-alphanumeric content, representative examples include...selection rates...may be monitored, tracked, obtained, collected, and/or analyzed by the analytic and feedback module and stored; [0060] files any number, or a variable number of digital content elements which are selected; [0051] associating one or more terms with a particular content element {symbol}....sort logic is applied to the input to determine which user-driven non-alphanumeric content should be displayed in response to the input....a predictive user interface displays and/or inserts the predicted user-driven non-alphanumeric content for the user in-line with other input)
 

Claim 6. 

Towell in combination with the references taught in Claim 1 teach those respective limitations.  Towell further teaches:


wherein the communication system is selected from the group consisting of a cellular phone system, an email program, and an internet enabled TV.  

(Towell – [0024] email applications [0034] cell phone/smartphone)



Claim 7. 

Towell in combination with the references taught in Claim 4 teach those respective limitations.  Towell further teaches:

wherein the wheel symbols displayed are selected from the knowledge base using keywords parsed from the message being composed.  

(Towell – [0051] system receives an input 300, examples of which include keyed input or voice, for the selection of user driven non-alphanumeric content…using query logic…matching of a portion of the string or fuzzy matching may be used…associating one or more terms with a particular content element…If a link does exist, content management logic 306 may be applied to the input. Using content management
logic 306, the system determines whether a prediction exists… If a prediction does exist, then sort logic 308 is applied to the input to determine which user-driven non- displays and/or inserts the predicted user-driven non-alphanumeric content for the user inline with other input, examples of which include keyed input)


Claim 8. 

Towell in combination with the references taught in Claim 1 teach those respective limitations.  Towell further teaches:

wherein the message can include sound and/or color as part of the message.  

(Towell – [0024] messaging applications [0027] content may include audio; [0059] the user may select any user-driven non-alphanumeric content (e.g., images, graphics, pictures, logos, custom graphics, video and audio data, etc.) to insert into the keyboard interface)


Claim 9. 

Towell teaches the following limitations: 

a symbol server including a server processor, a server memory and a database containing symbols, 

(Towell - [0034] - processor; [0039] - server; [0038] - memory...database; [0031] - local content database may include user-driven non-alphanumeric content (symbols))

billable and non-billable symbols, 

(Towell - [0078] – opportunities exist to monetize the input and use of symbols)


each billable symbol being associated with a merchant and having a billing rate associated with its use; 

(Towell - [0079] symbol content may be supplied by a company or individual...content may have a commercial or social value for the originator of the content; [0078] opportunities exist to monetize the input and use of symbol content (having a billing rate); [0044] allows users to select symbol content into a message)


a sender communication device including a processor and a memory, and including a subset of the symbols obtained from the symbol server; and 

(Towell – [0043] system…and/or portions may be in an app…servers may facilitate the storage of data, such as alphanumeric and user-driven non-alphanumeric content, and synchronize the application and web content libraries)


a symbolic communication software module stored in the sender communication device memory, comprising executable instructions that when executed by the processor cause the processor to: 

(Towell - [Claim 1] software operated on a user device in the communication network to store, receive, display and send or submit non-alphanumeric content (symbols); [0034] processor; [0043] app platform]


allow a user to select symbols to compose a message; 

(Towell - [0044] allows users to select symbol content into a message)


send the message to a receiver communication device using a communication system.  

(Towell – [0008] in a software application operated by the user device. The software is also adapted to communicate and receive the alphanumeric data and user-driven non-alphanumeric content over the communication network(s) for display. [0024] email applications [0034] cell phone/smartphone [0054] selected user-driven non-alphanumeric content, or a communication 250 (FIG. 4), are displayed. The display also includes ... an area for the display of one or more received and sent communications)
Examiner Note: The message may be sent using a communication system such as an email application (see Claim 14).


Towell does not explicitly teach the following limitations, however Rubinstein teaches: 


the billable symbols representing products or services, 

(Rubinstein - [0036] emoji store includes information such as pricing or availability of some emoji)





Claim 10. 

Rejected using the same rationale as Claim 2.

Claim 11. 

Rejected using the same rationale as Claim 3.


Claim 13. 

Rejected using the same rationale as Claim 5.


Claim 14. 

Rejected using the same rationale as Claim 6.

Claim 15. 

Rejected using the same rationale as Claim 7.

Claim 16. 

Rejected using the same rationale as Claim 8.

Claim 17. 

Towell teaches the following limitations: 

allow a user to select symbols to compose a message using a communication system; 

(Towell - [0024] email applications [0034] cell phone/smartphone [0044] allows users to select symbol content into a message [0045] software system)


send the message to a receiver communication device; 

(Towell - [0054] selected user-driven non-alphanumeric content, or a communication 250 (FIG. 4), are displayed. The display also includes ... an area for the display of one or more received and sent communications)


count and record each symbols used in the message in the symbol server, and 

(Towell – [0007] Unicode character set...number of characters; [0046] data on any number of attributes of usage of the user-driven non-alphanumeric content, representative examples include...selection rates...may be monitored, tracked, obtained, collected, and/or analyzed by the analytic and feedback module and stored; [0060] files any number, or a variable number of digital content elements which are selected)

Towell does not explicitly teach the following limitations, however Rubinstein teaches: 

bill the merchant for the use of the billable symbol in a message, using the billing rate associated with the billable symbol.  



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Towell with Rubinstein in order to enable users access to specialized emoji/emoticons from an emoji store associated with a social networking website by providing the emojis via a fee to the user or the external system for displaying it to the user [Rubinstein - 0036, 0041].

	
The remainder of the claim is rejected using the same rationale as Claim 9.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Towell (US 20130307779) in view of Rubinstein (US 20140279418), and further in view of Vakharia (US 20150160807).

Claim 12. 

Towell in combination with the references taught in Claim 11 teach those respective limitations.  Towell does not explicitly teach the following limitation, however Vakharia teaches:


wherein the graphical user interface is a wheel of symbols which can be selected.  

(Vakharia – [0007] mobile device with example screenshots of a wheel-based interface for browsing applications. [0025] includes a browse wheel 119 and a selection region 125 that behave in a manner similar to the corresponding elements 109, 115 in the first interface 101…wheel 119 rotates responsive to a swipe motion and the selection region 125 is used for selecting an item in the browse wheel [0027] the user may swipe a subcategory region 120 until it is aligned with the identifier graphic 126, and tap the selection region 125 to select the subcategory corresponding to the subcategory region 120; [Fig. 1B])




    PNG
    media_image1.png
    894
    565
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art. before the effective filing date of the claimed invention to be motivated to modify Towell with Vakharia to improve a user's ability to find applications by browsing by providing a wheel-based user interface that allows a user to easily navigate between different categories and subcategories of an application [Vakharia - 0005, 0022].


Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Lorch (US 20140325000) provides a system with iconic sets suited for mobile communication devices and platforms.

Macrae (US 20130060664) provides a method for using symbol command language within a communications network.

Moore (US 20100125811) provides a method for entering and using emoji characters using a GUI.

Leydon (US 20130159919) provides a method for identifying and suggesting emoticons.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                               /RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695August 10, 2021